Oarhoow, J.,
delivered the opinion of the court.
Fihner recovered a judgment before a justice of the peace in Tennessee against MeDugle by default, on proper service of summons, for $200 and costs, and he paid the costs, $2.15, and then sued MeDugle in Mississippi, in a circuit court, for the $202.15. The circuit court had jurisdiction. The costs, added to $200 recovered, constituted a debt over the jurisdiction of a justice of the peace in Mississippi, and the procedure to recover this debt had to be in a circuit court.
It is urged that, because the Tennessee process to MeDugle cited him to appear at 2 o’eock p. m., the judgment there should show that the trial was on or after that hour. It is also insisted that, the Tennesee suit being for “damages for failure to comply with lease contract,” it was for unliquidated damages, and that therefore the judgment, reciting that it was “for plaintiff, by default, for $200,” will not sustain the present action, because the statute of that state (Shannon’s Code, .§ 4679) provides -for assessment of damages when the amount of the claim cannot be readily ascertained by calculation. These contentions are unsound. It will be assumed that the justice tried the case at the proper time, and properly ascertained the damages. There was no appeal, and this is a collateral attack upon a judgment which, even if voidable, is certainly not void. Section 5988, Shannon’s Tennessee Code, reads as follows: “Every intendment is in favor of the sufficiency and validity of proceedings before justices of the peace, when brought in question* either directly, or collaterally, in any of the courts of the state, where it appears on the face of the proceedings that the justice *204had jurisdiction of the subject-matter and of the parties.” In the case before us the justice had jurisdiction of both. The universal rule is that, when such jurisdiction appears, the intendments and presumptions apply in favor of courts of limited as fully as to those of general jurisdiction.

Affirmed.